DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher et al. (US 2019/0128490 A1, herein referred to as: Boucher).
Regarding claim 1, Boucher discloses an apparatus for providing a simulated flame (Figs. 1-4C, 6, and 7A-7B), the apparatus comprising: a base housing (the body comprising chambers 114, 116, as shown receiving fluid in Fig. 4A); a flow generator (126) contained within the base housing (as shown in Fig. 4B) that is configured to generate a flow of atomized fluid (as shown in Fig. 4B, and as described in paragraphs [0032]-[0034]); a lid (108 or 110) positioned on top of the base housing (as shown in Figs. 2-3 and 4B-4C), the lid (108 or 110) defining a main opening (an opening in the lower end of 108, or an opening in the lower end of 110, as shown in Figs. 2-3 and 4B-4C) through which the flow of atomized fluid is configured to be emitted (as shown in Figs. 3 and 7B); a chimney (the other of 108 or 110) that is positioned adjacent the main opening (as shown in Figs. 2-3 and 4B-4C), the chimney (the other of 108 or 110) extending upwards (as shown in Figs. 2-3 and 4B-4C) and configured to focus, at least in part, the flow of atomized fluid into a channel of atomized fluid (as shown in Figs. 3 and 7B); and one or more light sources (112) that are positioned near the main opening to the lid (as shown in Fig. 2) that are configured to illuminate the channel of atomized fluid to provide the simulated flame (as described in paragraph [0047]).
Regarding claim 2, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) the chimney (110) is attached to a top surface of the lid (as shown in Figs. 2-3 and 4B-4C, i.e. to a top surface of lid 108) and that, at least partially, surrounds the opening (as shown in Figs. 2-3 and 4B-4C), the chimney (110) extending upward from the top surface of the lid (as shown in Figs. 2-3 and 4B-4C) and being configured to focus, at least in part, the flow of atomized fluid into the channel of atomized fluid (as shown in Figs. 3 and 7B).
Regarding claim 3, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) one or more sidewalls of the chimney (the one or more sidewalls of 110, at a top of 110) define one or more apertures (as shown in Fig. 6, i.e. an inner sidewall of 110, at least in part, defines a portion of a plurality of apertures) that are configured to promote, at least in part, the formation of the channel of atomized fluid by the chimney (as shown in Figs. 3 and 7B).
Regarding claim 4, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) the one or more sidewalls (said one or more sidewall of chimney 110) extend orthogonally from the top surface of the lid (portions of said sidewall of 110, at a top of 110, extends orthogonally away from the top surface of the lid 108, as shown in Fig. 7B).
Regarding claim 5, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) the one or more sidewalls (said one or more sidewalls of chimney 110) comprise one or more curved surfaces (as shown in Fig. 6) that extend from the top surface of the lid (as shown in Figs. 2-3 and 4B-4C).
Regarding claim 6, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) the one or more sidewalls (said one or more sidewalls of chimney 110) comprise one or more planar surfaces (the top most surface of said sidewall forming 110 comprises one planar surface) that extend from the top surface of the lid (via the body of 110 disposed on lid 108, as shown in Fig. 7B).
Regarding claim 7, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) the one or more sidewalls (said one or more sidewalls of 110) taper from their attachment to the top surface of the lid (108) to a terminal point above the top surface (as shown in Figs. 2-3 and 4B-4C).
Regarding claim 10, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) the chimney (108 or 110) is part of the base housing (the chimney 108 or 110 is attached to said base housing, and thus constitutes a part of said base housing).
Regarding claim 11, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) the chimney (108) extends through the main opening to the lid (110).
Regarding claim 12, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) a cloud chamber (116 and the flow path leading to a top of 114, as shown in Fig. 3) embedded inside the base housing (as shown in Fig. 3) and fluidically connected to the main opening to the lid and the flow generator (as shown in Fig. 3); a liquid chamber (114) embedded inside the base housing (as shown in Fig. 3) and positioned beneath a portion of the cloud chamber (positioned beneath a top portion of said cloud chamber formed by said flow path leading from 116 to a top of 114, as shown in Fig. 3); and a valve positioned inside the base housing (as described in paragraphs [0026]-[0027], and [0043]) to fluidically separate the cloud chamber from the liquid chamber (as described in paragraphs [0026]-[0027], and [0043]), wherein the valve is configured to prevent liquid from flowing from the liquid chamber into the cloud chamber (i.e. unless actuated manually or electronically, as described in paragraphs [0026]-[0027], and [0043]).
Regarding claim 15, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) a fan (118) embedded inside the base housing (as shown in Fig. 3), wherein the fan (118) is configured to circulate the flow of atomized fluid from the flow generator (126) through the cloud chamber (as shown in Fig. 3) and out through the main opening to the lid (as shown in Fig. 3) to provide the simulated flame (as shown in Fig. 3).
Regarding claim 16, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) a speed of the fan (118) is adjustable (as described in paragraph [0043]) so as to change an appearance of the simulated flame (increasing or decreasing the fan speed will result in stronger or weaker flows of atomized fluid or mist infused fluid to 108 and 110, along the paths shown in Fig. 3, thereby changing the appearance of the simulated flame).
Regarding claim 17, Boucher discloses (Figs. 1-4C, 6, and 7A-7B) a higher fan speed increases the flow of atomized fluid to provide a stronger simulated flame and a lower fan speed decreases the flow of atomized fluid to provide a slower simulated flame (increasing or decreasing the fan speed will result in stronger or weaker flows of atomized fluid or mist infused fluid to 108 and 110, along the paths shown in Fig. 3, thereby changing the appearance of the simulated flame such that a higher fan speed increases the flow of atomized fluid to provide a stronger simulated flame and a lower fan speed decreases the flow of atomized fluid to provide a slower simulated flame).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher, in view of Hsu (US 2004/0095754 A1).
Regarding claims 8-9, Boucher does not explicitly teach a transparent lid that extends upward from a top surface of the lid, the transparent lid at least partially enclosing a volume that is configured to contain the simulated flame (as recited in claim 8); and wherein the transparent lid defines a first opening that is configured to mate with the lid and a second opening that is configured to be open to an ambient environment (as recited in claim 9).
Hsu teaches or suggests (Figs. 1-8) a transparent lid (1) that extends upward from a top surface of a lid (the top of 21), the transparent lid (1) at least partially enclosing a volume that is configured to contain the simulated flame (as shown in Figs. 3-8); and wherein the transparent lid (1) defines a first opening (11) that is configured to mate with the lid (as shown in Figs. 3-8) and a second opening (as shown in Figs. 1-8, and as described in paragraph [0028]) that is configured to be open to an ambient environment (as described in paragraph [0028]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Boucher and incorporated the teachings of a transparent lid that extends upward from a top surface of the lid, the transparent lid at least partially enclosing a volume that is configured to contain the simulated flame (as recited in claim 8); and wherein the transparent lid defines a first opening that is configured to mate with the lid and a second opening that is configured to be open to an ambient environment (as recited in claim 9), such as taught or suggested by Hsu, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a feature to surround and protect the simulated flame, and/or provide a feature to improve the appearance of the device, and/or provide a feature to produce a desired light effect with the simulated flame.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher, in view of Young et al. (US 2016/0243576 A1, herein referred to as: Young).
Regarding claim 13, Boucher does not explicitly teach that the valve is a one-way valve.
Young teaches or suggests a one-way valve (as recited in paragraph [0054]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Boucher and incorporated the teachings of the valve is a one-way valve, such as taught or suggested by Young, in order to improve the performance of the device (i.e. by preventing leaking between the regions separated by the valve).
Regarding claim 14, Boucher does not explicitly teach that the valve is a silicone valve.
Young at least teaches or suggests a silicone valve (i.e. at least a silicone gasket, which can perform to some degree itself or in conjunction with, a valve, as described in paragraph [0068]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Boucher and incorporated the teachings of the valve is a silicone valve, such as suggested by Young, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to increase the longevity or performance of the device (i.e. by providing a material which is not easily degraded by interaction with fluid).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see items C-J of attached form PTO-892, pertinent to various structural features of the apparatus recited in all of claims 1-17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875